         Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 1 of 23



Self-Represented Plaintiff
                                      FILED
Oleg Churyumov                 2018 DEC 28 09:00 AM
1037 NE 65th St #81067 Seattle, WAKING
                                     98115
                                         COUNTY
Phone: 9175141426             SUPERIOR   COURT CLERK
                                      E-FILED
Email: ​oleg.churyumov@gmail.com
                             CASE #: 18-2-58244-0 SEA


                         KING COUNTY SUPERIOR COURT



                                        CASE NO.:

OLEG CHURYUMOV                          COMPLAINT FOR VIOLATION
                                        OF:
           Plaintiff,
                                           (1) TITLE VII OF THE CIVIL RIGHTS
                                               ACT OF 1964;
     v.
                                           (2) AMERICANS WITH DISABILITIES
AMAZON CORPORATE LLC;
                                               ACT OF 1990;
UWAIS KHAN;
                                           (3) FAMILY AND MEDICAL LEAVE
EDWIN MWANGO;
                                               ACT OF 1993;
ANDREW BERG;
                                           (4) 49.60 RCW DISCRIMINATION;
JOE RESUDEK;
                                           (5) 49.12 RCW INDUSTRIAL
ROBIN MENDELSON;
                                               WELFARE;
JEFF BEZOS;
                                           (6) BREACH OF IMPLIED CONTRACT
BETH GALETTI
                                        JURY TRIAL DEMANDED

           Defendants.
          Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 2 of 23



      Plaintiff Oleg Churyumov, alleges the following:
                               I.   SUMMARY
       1.     Amazon is the largest online retail company with a huge IT 
infrastructure. Churyumov was employed by Amazon as a software engineer. 
Churyumov started working for Amazon hoping to input his engineering skills, get 
valuable experience and participate in cutting edge technology innovations. 
       2.     Instead, Churyumov met unlawful discrimination, mockery and 
mental torture. Churyumov’s supervisor implemented hostile environment towards 
Churyumov and his family. He created culture of genocide towards disabled 
relatives. He constantly abused his discretion and lied. 
       3.     Human Resource division of Amazon was created to control 
anti-discrimination policies and prevent violation of the law. Instead of that, HR 
appreciated and supported discrimination. HR did not prevent unlawful 
supervisor’s actions. But HR appreciated these actions and aggravated negative 
consequences. 
       4.     Not only such conduct was a clear violation of Churyumov’s right to 
work in environment free of discrimination. Churyumov’s family suffered also. As 
a result of supervisor’s actions, Churyumov’s child needed continuous treatment. 
Churyumov’s wife became single parent, Churyumov became disabled. 
                     II.   NATURE OF THE ACTION 
      5.      This is an action for relief from unlawful actions under Title VII of the 
Civil Rights Act of 1964, Americans with Disabilities Act of 1990, Family and 
Medical Leave Act of 1993, 49.60 RCW Discrimination, 49.12 RCW Industrial 
Welfare, Breach of implied contract. 
      6.      Plaintiff Oleg Churyumov alleges that Defendants and their agents, 
employees unlawfully discriminated against him on the basis of his national origin 
characteristics, retaliated against him. 
      7.      Plaintiff further alleges that Defendants unlawfully discriminated 
against him based on the association with disabled child, retaliated against him. 
      8.      Plaintiff further alleges that Defendants violated industrial welfare 
standards by punishing him for taking care of sick disabled child, retaliated against 
him. 
      9.      Plaintiff further alleges that Defendants violated industrial welfare 
standards by establishing inhuman working schedule, retaliated against him. 
      10. Plaintiff further alleges that Defendants violated implied contract. 
      11. Plaintiff seeks injunctive and declaratory relief, compensatory 
damages, punitive damages, liquidated damages, and costs as remedies for 
          Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 3 of 23



Defendants’ violations of his rights. 
                           III.   THE PARTIES
       12. Plaintiff​ ​Oleg Churyumov is White Russian. He was born in Russia. 
He worked as a software engineer for Defendant Amazon Corporate LLC from 
06/26/2017. Since January 2018, he became single parent with disabled child. 
       13. Defendant Amazon Corporate LLC (hereinafter “Amazon”), is a retail 
company that maintains worldwide office locations employing approximately 
600,000 individuals. Defendant operates an office in Seattle, and all of the events 
alleged herein occurred while Churyumov was employed by Amazon in that office. 
       14. Defendant Uwais Khan is software development manager. He was 
supervisor of Churyumov during all the time of events alleged herein. 
       15. Defendant Edwin Mwango is HR specialist responsible for 
investigations of complaints about discrimination. 
       16. Defendant Andrew Berg is HR responsible for serving the team of 
Churyumov and Khan. 
       17. Defendant Joe Resudek is supervisor of Khan. 
       18. Defendant Robin Mendelson is supervisor of Resudek. 
       19. Defendant Jeff Bezos is CEO of Amazon. 
       20. Defendant Beth Galetti is HR Director of Amazon. 
       21. At all times relevant herein, Amazon had at least fifteen employees, 
and was therefore an “employer” within the meaning of Title VII, Americans with 
Disabilities Act of 1990, Family and Medical Leave Act of 1993, 49.60 RCW, 
49.12 RCW. 
       22. Amazon is liable for the acts of its employees as set forth below.  
       23. Plaintiff is informed and believe and thereon allege that at all times 
relevant herein, Defendants were responsible in some manner for the occurrences 
and injuries alleged in this complaint. 
                   IV.   JURISDICTION AND VENUE
       24. This Court has concurrent jurisdiction over Title VII of the Civil 
Rights Act of 1964. State and federal courts have concurrent jurisdiction of federal 
law claims where Congress neither expressly nor implicitly prohibits state court 
jurisdiction (Claflin v. Houseman, 93 U.S. 130, 136 (1876)). 
       25. This Court has concurrent jurisdiction over American with Disabilities 
Act claims. (Yellow Freight System, Inc. v. Donnelly, 494 U.S. 820 1990). The 
U.S. Supreme Court has consistently held that state courts have inherent authority, 
and are thus competent, to adjudicate claims arising under the laws of the United 
States. 
            Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 4 of 23



       26. This Court has concurrent jurisdiction over FMLA claims under 
section 107(a)(2) of Family Medical Leave Act. 
       27. This Court has jurisdiction over the related state laws RCW 49.60 and 
RCW 49.12 claims because they are under jurisdiction of state courts. Those 
claims form part of the same case or controversy under Article III of the United 
States Constitution. Plaintiff’s state law claims share all common operative facts 
with their federal law claims, and the parties are identical. Resolving Plaintiff’s 
federal and state claims in a single action serves the interests of judicial economy, 
convenience, consistency, and fairness to the parties. 
       28. Venue is proper in, and Defendants are the subject to the personal 
jurisdiction of this Court because Defendants maintain facilities and business 
operations in this County, and all of the events giving rise to this action occurred in 
this County. 
       V.     EXHAUSTION OF ADMINISTRATIVE REMEDIES
        29. Plaintiff timely filed charge of discrimination with the United States 
Equal Employment Opportunity Commission (“EEOC”) and the Washington State 
Human Rights Commission. On October 2, 2018, the EEOC issued Plaintiff Notice 
of Right to Sue. 
        30. Plaintiff timely filed complaint about violation of fair labor standard 
to United States Department of Labor and to Washington State Department of 
Labor and Industries. Both organisations referred to pursue justice in a civil lawsuit 
(letter of September 18, 2018). 
        31. Plaintiff has timely filed this action and has complied with all 
administrative prerequisites to bring this lawsuit. 
                     VI.   FACTUAL ALLEGATIONS
       32. At all times material to this action, Churyumov was employed by 
Amazon as software engineer in Amazon’s office in Seattle, Washington. 
Churyumov started working there on 06/26/2017. 
       33. At all the time, direct supervisor of Churyumov was Uwais Khan. 
Khan is Asian. 
       34. Khan supervised 5 people in total. All of them were Asian except of 
Churyumov. Churyumov is White Russian. 
       35. At the first day of employment 06/26/2017, Churyumov had a lunch 
with Khan and 2 other team members. Khan said, he recently watched the movie 
about Russia. He asked Churyumov’s opinion about this. Churyumov responded, 
he likes Russian people but he doesn’t like Russian President. Khan said, he does 
not like answer of Churyumov. 
         Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 5 of 23



        36. According to official Amazon’s policy for new hires (software 
engineers onboarding), new hires are assigned with trainings and self-study for the 
first 3 months of employment. However, in the first month of employment, Khan 
asked Churyumov to stop trainings and to start working on projects. 
        37. According to Amazon’s policy, every engineer should make daily 
feedback about the manager in the Amazon’s online system “Amazon Connect”. In 
July of 2017, Churyumov left negative feedback about Khan 2 times. Immediately 
after that, Khan told to Churyumov to stop making feedback. 
        38. 07/21/2017 Churyumov asked HR whether feedback system “Amazon 
Connect” is anonymous or not. 07/31/2017 HR employee confirmed to Churyumov 
that Khan can easily know who made negative feedback. Since then, Churyumov 
never left any feedback about Khan in the system “Amazon Connect”. 
        39. In July 2017 Khan said to Churyumov, “you must work on 
weekends”. Nobody else in the team including Khan himself was asked to work on 
weekends. 
        40. In October of 2017 Khan assigned to Churyumov “SMART” goals. 
Nobody else in team was assigned with the same high-level “SMART” goals by 
Khan. Some of “SMART” goals were knowingly non-achievable. 
        41. According to Amazon’s official policy, software engineers are entitled 
for sponsorship with working immigration visa. In October of 2017, Churyumov 
asked Khan about proceeding with this visa. Khan said, “you came to US to get 
asylum from Russia, thus you should not apply for this visa”. Churyumov said, 
these 2 things should not be correlated. Churyumov asked, what is the visa status 
of Khan. Khan responded, that he applied for the same working visa. But for 
people from India the process “will take indefinite period of time”. At the same 
time, for people from Russia immigration working visa process is very fast. Then 
Khan said, “You should wait at least until promotion in the next year. Until that 
time, you should not apply for visa”. Nobody else in the team was denied with 
working visa.  
        42. At the same time (October 2017), Khan asked HR, can he deny 
Churyumov’s working visa. At that time, Churyumov successfully completed all of 
the projects. He received only appreciation for his job. No performance issues were 
reported by Khan to Churyumov by that time.  
        43. Churyumov asked Khan to share his HR question with Churyumov. 
Khan refused. Khan said, he asked HR about “what the process of working visas is 
about”. However, Khan was already 100% familiar with the process because he 
already got the working visa for himself.  
        44. HR referred Khan to the legal team. Khan told to Churyumov, “legal 
team prohibited him to proceed with working visa”. Then Churyumov himself 
         Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 6 of 23



contacted legal team. Legal team confirmed to Churyumov, Khan’s words are not 
true. 
       45. According to Amazon’s official policy, every engineer is entitled with 
the right to seek internal transfer in another department/location within the 
company. In October of 2017 Churyumov initiated internal transfer to NY office of 
Amazon. Khan told to Churyumov, “you can move to NY only when your wife 
finds a job there”. Churyumov believed to Khan and postponed move to NY. 
Churyumov’s wife started actively seeking job in NY. She spent 3 months for that 
active search. In January of 2018, Churyumov’s wife found job in NY and family 
started moving. Immediately after that, Khan changed his mind and prohibited 
Churyumov to follow his wife and move to NY. Churyumov’s wife was already in 
NY. 
       46. Since January of 2018, without his wife Churyumov became single 
father taking care of disabled child. Churyumov’s wife was not able to take 
disabled child to NY and to take care about her because she already took the 
second child to NY. New parental duties of Churyumov were to bring child to 
therapy, to spend more time with her, to pick her up from day care center etc. In 
addition to that, Churyumov's family incurred additional expenses: renting 2 
residences in 2 separate states (NY and WA), paying for daycare instead of nanny 
for both children, etc. 
       47. According to Amazon’s policy, every engineer has a right to work 
from home upon reasonable need, for example once a week. All the team members 
including Khan worked from home in average once a week. In January of 2018, 
Churyumov asked Khan to work from home once a week because he needed to 
take care for child when day care center did not work and to bring her to doctors. 
Khan prohibited to Churyumov to work from home once a week. Nobody else in 
the team was ever prohibited to work from home. Khan said, Churyumov can work 
better if he will stay in the office more and talk to senior colleagues. Churyumov 
asked, does Khan have serious concerns about his performance? Khan responded, 
“I have no serious concerns about your performance, you will not be placed on 
pivot (termination procedure)”. Numerous times Churyumov was in the office 
alone all the day when everybody else worked from home. 
       48. In February of 2018, due to doctors and day care working hours, 
Churyumov asked Khan to allow him to end working half an hour earlier (4:30 pm) 
than other team members (5 pm). Khan responded, Churyumov can do this only if 
he will come to work 4 hours earlier (7 am) than others (11 am). Churyumov said, 
child has a disability and needs treatment. Churyumov is single parent, only he can 
bring child to therapy in the morning. Khan did not change his mind. All the other 
team members worked in the office in average 11 am - 5 pm. All the other team 
         Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 7 of 23



members were always allowed to miss some hours of work if their children were 
sick. No one in the team except of Churyumov had child with disability. Every 
time Churyumov came to the office early, he was there alone. 
       49. In spring of 2018, while asking Churyumov to start working at 7 am, 
Khan often asked Churyumov to participate in calls at 9-10 pm with foreign team 
from Asia or on weekends (due to time zone differences between Amazon teams 
from another countries). At the same time, Khan told, that he is not able to 
participate in these calls because next day “he has a family time”. Churyumov 
needed to wake up at 5 am to do daily routine for child, bring her to daycare and be 
early at work. Churyumov can go to bed only at 11 pm because of calls with 
foreign team. This made his time for sleep at night 6 hours instead of 8 hours. 
Also, Churyumov still worked on weekends as Khan requested. Nobody else in the 
team was assigned with such work schedule. 
       50. While Khan prevented Churyumov to take care for his child, in March 
of 2018 Khan took 1-month leave to take care for his own child. 
       51. 05/04/2018 Churyumov’s child became seriously sick. Khan was out 
of office on a leave. Churyumov took 1 day leave and informed remaining team. 
Online system automatically notified Khan about the leave and reason for that 
(child’s sickness). When Khan came back to the office, he disciplined Churyumov 
for that leave. All the other team members including Khan took many days off 
throughout the year when they were sick or when their children were sick. They 
were never disciplined for these days off. 
       52. In April of 2018, child’s condition did not improve. Churyumov could 
not provide much treatment to child and spend more time with her. To spend more 
time with the child, Churyumov started bringing the child to work. Khan prohibited 
Churyumov to bring the child to work. Half of team members had children. 
Nobody of them was prohibited to bring children to work. Amazon policy allows 
employees to bring even dogs to work every day. 
       53. Later in 2018, Amazon organized “Friday for children” holiday. Every 
employee could bring his children to work. Employees did not work because they 
entertained families and children at the Amazon’s facilities: food, games, music 
etc. Earlier (April 2018) Khan prohibited Churyumov to bring child to work. 
Churyumov was the only team member having child who did not bring it on 
holiday. While team members with families entertained, Churyumov worked. At 
that day, Khan also came to work with his family and had fun. 
       54. In April of 2018, Churyumov got nice yearly performance review in 
the Amazon “Forte” review system. Senior engineers confirmed achievements of 
Churyumov. Churyumov made the highest number of innovations among the team 
members. Churyumov completed most of the “SMART” goals assigned to him by 
         Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 8 of 23



Khan. Churyumov’s position was junior engineer. Most of other team members 
were senior engineers.  
       55. Based on performance reviews, other team members got salary 
increase. Khan made salary of Churyumov the same as in previous year. 
       56. In spring of 2018, Churyumov was assigned with the “feature 
migration” task. Churyumov told to Khan, that other team members are doing more 
interesting work. “Feature migration” is the less preferable task for an engineer 
because it requires no creativity, looks more like accounting but not engineering 
etc. Khan ensured Churyumov that immediately after completion of this task he 
will assign to Churyumov more interesting task. However, after the task 
completion, Khan assigned to Churyumov another task of the same type (“feature 
migration”). 
       57. 05/08/2018 Khan asked Churyumov to quit the company. Khan said, 
“You came to US for asylum from Russia. With this status you might find 
something better with another employer. I ask you to quit the company”. 
       58. Amazon has policies against discrimination. Later on the same day 
05/08/2018 Churyumov complained to HR about violation of these policies and 
violation of the law. HR specialist Edwin Mwango started investigation. 
       59. 05/22/2018 Mwango ended investigation. Mwango confirmed most of 
Churyumov’s statements: Khan never treated other team members like 
Churyumov. Mwango admitted it is not proper for Khan to coerce Churyumov to 
resign. However, Mwango concluded there should be no sanctions to Khan. 
       60. Soon after investigation (May-June 2018), team members got emails 
with announcement of promotion of Khan. 
       61. In June of 2018, Mwango asked Khan to start procedure for 
termination of Churyumov. He asked Khan to place Churyumov on the “coaching 
plan”. This is the 1-month plan resulting in the “pivot” procedure. Pivot is the 
termination procedure in Amazon. 
       62. At the same time, Mwango ensured Churyumov that “Khan will not 
retaliate”. Mwango said, Andrew Berg is appointed now as Churyumov’s HR. 
Mwango ensured, “Berg is my best friend, Berg will ensure, there will not be any 
retaliation. You are in good hands”. 
       63. 06/12/2018, Khan started procedure for termination of Churyumov. 
He placed Churyumov on the coaching plan. Coaching plan included written intent 
to place Churyumov on pivot. 
       64. Amazon has policies against retaliation. Churyumov complained to 
Berg and Mwango about retaliation. However, both of them approved Khan’s 
actions. 
       65. During the coaching plan, Churyumov gathered multiple references 
         Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 9 of 23



from other senior engineers from other departments testifying that Khan’s plan is 
not reasonable and Churyumov raises the bar of performance. Also, Churyumov 
successfully performed most of the coaching plan tasks. Churyumov forwarded 
this information to Berg multiple times. Berg did not react. 
       66. In June of 2018, Churyumov reminded to Khan that Amazon policy 
gives a right to every engineer for internal transfer. Khan said, Churyumov is free 
for internal transfer. Few managers from other departments were ready to proceed 
with his transfer process. However, they said that in fact Khan blocked the transfer 
process. 
       67. 07/01/2018 Churyumov told to Mwango, that his investigation was 
not fair. Mwango did not investigate many crucial questions. For example, another 
HR employee before Mwango confirmed to Churyumov that in fact results of 
feedback about the manager are not anonymous. Thus, Khan can easily know that 
Churyumov made negative feedback about him. Mwango responded, “I say 
feedback is anonymous and this HR employee is terminated”. 
       68. At that time, CEO of Amazon was Jeff Bezos. Bezos implemented 
policy stating “Our tolerance to such lack of empathy should be zero”. This was his 
response to widely cited New York Times article about discrimination of 
employees in Amazon based on their association with disabled relatives. Bezos 
asked every engineer to complain to him personally about such issues. 07/04/2018 
Churyumov sent complaint to Bezos. Bezos never responded. 
       69. 07/16/2018 Khan placed Churyumov on the “Pivot” program. Pivot is 
the termination procedure in Amazon. This program offered to Churyumov to quit 
Amazon voluntary. 
       70. Amazon Code of Conduct requires to report situation of retaliation to 
the next manager of immediate manager. 07/19/2018 Churyumov sent complaint to 
supervisor of Khan, Joe Resudek and to supervisor of Resudek, Robin Mendelson. 
However, Resudek approved pivot. Mendelson forwarded complaint back to 
Mwango and Berg. 
       71. Later in July of 2018 Berg referred Churyumov to HR Annalisa Perez. 
She should be responsible for proceeding Churyumov to the last step of the “Pivot” 
program: “appeal”. “Appeal” is the last speech before termination. Perez prohibited 
Churyumov to tell at “appeal” anything about discrimination, retaliation and 
previous complaints about Khan. 
       72. 07/25/2018 Churyumov came to the meeting with Berg and Khan to 
discuss Pivot program. When Churyumov told about unfairness, Berg and Khan 
openly laughed at him. Churyumov could not sustain with such insult. He 
immediately felt his PTSD physical symptoms in body and was not able to 
continue meeting. 
         Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 10 of 23



       73. On the same day 07/25/2018, Churyumov was not able to do anything 
else because of PTSD. He felt himself worse like never before. Mental illness 
resulted in serious body symptoms. Amazon Employee Service Desk advised 
Churyumov to take leave. Churyumov took the leave on the same day. 
       74. 2 months later Churyumov was admitted to the hospital emergency 
room. He tried to commit suicide. Doctors qualified his medical condition for 
disability. Churyumov is still disabled. His child is still doing treatment to 
compensate health damages caused by Khan’s actions. 
       75. In autumn of 2018 the team needed to maintain capacity while 
Churyumov is on leave. Engineer from the neighbor team joined the team instead 
of Churyumov. He was Asian. 
                        VII.    CLAIMS FOR RELIEF
                         FIRST CLAIM FOR RELIEF
National Origin-Based Discrimination (Work terms and conditions) in Violation of
              Title VII of the Civil Rights Act of 1964, ​as amended,​
                              42 U.S.C. § 2000e-2(a)

       76. Plaintiff incorporates by reference as if fully set forth herein the 
allegations contained in paragraphs 1 through 75, above.  
       77. Section 703 of Title VII, 42 U.S.C. § 2000e-2 (a)(1), provides that it 
shall be an unlawful employment practice for an employer to discriminate against 
any individual with respect to his compensation, terms, conditions, or privileges of 
employment, because of such individual’s race or national origin. 
       78. Khan discriminated against Churyumov in terms of compensation, 
terms, conditions and privileges of employment. In particular, Khan deprived 
Churyumov such work benefits as taking rest on weekends, making feedback about 
supervisor, working immigration visa, internal transfer, work from home, assigning 
different work than to others, flexible day schedule, leave when dependant is sick, 
compensation growth, threats of termination and other benefits. Nobody else in the 
team was deprived from any of these benefits. 
       79. Khan asked Churyumov to quit. Nobody else in the team was 
terminated or moved to be terminated. By his actions, Khan coerced Churyumov to 
resign. Khan implemented environment for constructive discharge (Green v. 
Brennan, No. 14-613 (May 23, 2016)). 
       80. Churyumov was the only non-Asian engineer in the team. All the 
remaining team members including Khan were Asian. EEOC Instruction booklet 
(O.M.B. No. 3046-0007) provides definitions of the EEO-1 race and ethnicity 
categories as follows: … Asian (Not Hispanic or Latino) - A person having origins 
         Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 11 of 23



in any of the original peoples of the Far East, Southeast Asia, or the Indian 
Subcontinent, including, for example, Cambodia, China, India, Japan, Korea, 
Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam. If Khan and his 
subordinates are from different countries (for example, India and Pakistan), they 
are still of the same race and ethnicity (Asian). 
        81. Discrimination actions started from the beginning of the employment. 
At the beginning of employment, Churyumov could not have any performance 
review because he did not complete any projects. That means discrimination was 
not caused by the performance. 
        82. Most of Khan’s concerns regarding Churyumov’s performance were 
raised after Churyumov’s complaint to HR. Churyumov got multiple appreciation 
references from other senior engineers, including yearly “Forte” performance 
review.  
        83. Amazon did not establish punishment policies in a Khan’s way. Thus, 
Khan could not rely on Amazon policies (contracts) when taking certain actions 
against Churyumov. For example, there is no Amazon policy saying that “engineer 
must work 18 hours a day + weekends and he cannot treat his child if for example 
he is punished”. Khan started applying official Amazon disciplinary actions (pivot) 
only after Churyumov complained to HR. Khan never applied pivot before the 
complaint to HR. Khan abruptly changed his opinion about Churyumov’s 
performance after complaint to HR. That means all repressive actions before 
complaint to HR were caused by discrimination but not performance. 
        84. Even engineers from other Amazon teams with bad performance were 
never punished in a way of Khan’s genocide: prohibiting to treat disabled child, 
work 18 hours a day, work 7 days a week, etc. 
        85. Exhaustive direct and circumstantial evidence includes documents 
(emails etc). 
        86. Less discriminatory alternatives existed to achieve Khan’s business 
purposes. 
        87. Khan intentionally inflicted emotional distress. Khan was aware about 
Churyumov’s inhuman working schedule resulted from his actions. Khan 
intentionally separated Churyumov’s family by committing fraud. Khan was aware 
about the child disability. Khan was aware about consequences of his actions (lack 
of medical treatment). 
        88. As a direct, legal and proximate result of the discrimination, 
Churyumov has sustained, and will continue to sustain, economic and emotional 
injuries, resulting in damages in an amount to be proven at trial. 
        89. After Khan prohibited Churyumov to follow his wife, Churyumov's 
family incurred additional expenses: renting 2 residences in 2 separate states (NY 
         Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 12 of 23



and WA), paying for daycare instead of nanny for both children, etc. 
       90. Due to significant distress Churyumov was diagnosed with new 
illness and became disabled. 
       91. Khan’s unlawful actions were intentional, willful, malicious, and/or 
done with reckless disregard to Churyumov’s right to be free from discrimination. 
                        SECOND CLAIM FOR RELIEF
    National Origin-Based Discrimination (Training programs) in Violation of
              Title VII of the Civil Rights Act of 1964, ​as amended,​
                              42 U.S.C. § 2000e-2(d)

       92. Plaintiff incorporated by reference as if fully set forth herein the 
allegations contained in paragraph 36 above. 
       93. Section 703 of Title VII, 42 U.S.C. § 2000e-2(d), provides: it shall be 
an unlawful employment practice for any employer to discriminate against any 
individual because of his race, color or national origin in admission to, or 
employment in, any program established to provide apprenticeship or other 
training. 
       94. Khan discriminated against Churyumov, prohibited to Churyumov to 
continue trainings prescribed by Amazon plan. 
       95. Khan’s conduct was undertaken because of Plaintiff’s race and 
national origin. 
       96. Khan’s unlawful actions were intentional, willful, malicious, and/or 
done with reckless disregard to Plaintiff’s right to be free from discrimination 
based on national origin. 
       97. Plaintiff suffered from emotional distress as a result of this 
discrimination. 
                       THIRD CLAIM FOR RELIEF
National Origin-Based Discrimination (Test scores) in Violation of Title VII of the
                     Civil Rights Act of 1964, as amended,
                             42 U.S.C. § 2000e-2(l)
       98. Plaintiff incorporated by reference as if fully set forth herein the 
allegations contained in paragraph 40 above. 
       99. Section 703 of Title VII, 42 U.S.C. § 2000e-2(l) provides it shall be 
an unlawful employment practice for a respondent, in connection with the selection 
or referral of candidates for promotion, to use different cutoff scores for, or 
otherwise alter the results of, employment related tests on the basis of race, color or 
national origin. 
         Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 13 of 23



       100. Khan discriminated against Churyumov, assigned to him “SMART” 
goals different than to others. Nobody else in the team was assigned with the same 
high-level “SMART” goals by Khan. Khan evaluated results in a different way 
than for other team members. 
       101. This Khan’s action was in line with discrimination actions described 
in paragraphs 70-83 above. 
       102. Khan’s conduct was undertaken because of Churyumov’s race and 
national origin. 
       103. Khan’s unlawful actions were intentional, willful, malicious, and/or 
done with reckless disregard to Churyumov’s right to be free from discrimination 
based on national origin. 
       104. Churyumov suffered from emotional distress as a result of this 
discrimination. 
                        FOURTH​ CLAIM FOR RELIEF 
                             Retaliation in Violation of
              Title VII of the Civil Rights Act of 1964, ​as amended,​
                              42 U.S.C. § 2000e-3(a)

       105. Plaintiff incorporates by reference as if fully set forth herein the 
allegations contained in paragraphs 58 through 75, above. 
       106. Section 704(a) of Title VII of the Civil Rights Act of 1964, ​as
amended​, prohibits employers from discriminating against an employee because he
has opposed any practice made an unlawful employment practice by this
subchapter, or because he has made a charge, testified, assisted, or participated in
any manner in an investigation, proceeding, or hearing under this subchapter.​ ​42
U.S.C. § 2000e-3(a). 
       107. Churyumov made formal complaint to Amazon’ agents and
employees (HR Mwango) opposing Khans’ unlawful, discriminatory employment
practices.
       108. As a result of Churyumov’s complaints, Khan took materially adverse
actions against Churyumov, including, but not limited to, issuing disciplinary
warnings, such as coaching plan, pivot program and threats of termination.
       109. Mwango’ and Berg’s duties as HR specialists were to prevent
discrimination and retaliation. However, Mwango and Berg abused their discretion.
They did not prevent Khan from discrimination. They helped Khan to retaliate.
Bezos did not react.
       110. Defendants’ retaliatory actions were sufficient to deter a reasonable
person from engaging in protected activity under Title VII.
       111. As a direct, legal and proximate result of Khan’s retaliation, Plaintiff 
         Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 14 of 23



has sustained, and will continue to sustain, economic and emotional injuries, 
resulting in damages in an amount to be proven at trial. 
                         FIFTH CLAIM FOR RELIEF 
         Discrimination based on association with disabled in Violation of
          Americans with Disabilities Act 42 U.S. Code § 12112 (b)(4)

       112. Plaintiff incorporates by reference as if fully set forth herein the 
allegations contained in paragraphs 46 through 57, above. 
       113. 42 U.S. Code § 12112 (a) provides: no covered entity shall 
discriminate against a qualified individual on the basis of disability in regard to … 
advancement, or discharge of employees, employee compensation, job training, 
and other terms, conditions, and privileges of employment. 
       114. 42 U.S. Code § 12112 (b)(4) provides: the term “discriminate against 
a qualified individual on the basis of disability” includes excluding or otherwise 
denying equal jobs or benefits to a qualified individual because of the known 
disability of an individual with whom the qualified individual is known to have a 
relationship or association. 
       115. The U.S. Equal Employment Opportunity Commission issued notice 
of 12/20/2017 “Questions and Answers About the Association Provision of the 
Americans with Disabilities Act”. This provides: In addition to protecting qualified 
applicants and employees with disabilities from employment discrimination, one 
ADA provision the "association" provision -- protects applicants and employees 
from discrimination based on their relationship or association with an individual 
with a disability, whether or not the applicant or employee has a disability… An 
employer may not deny an employee any other benefits or privileges of 
employment that are available to others because of the disability of someone with 
whom the employee has a relationship or association… An employer must avoid 
treating an employee differently than other employees because of his or her 
association with a person with a disability. 
       116. Churyumov’s child was disabled. Khan was aware about that. Khan 
discriminated against Churyumov based on the association of Churyumov with 
disabled child. Khan did it in the most aggravating way: he prevented Churyumov 
from taking care about disabled child. 
       117. Khan prohibited Churyumov to work from home, asked him to work 
more hours than others, punished for taking leave when child is sick, prohibited to 
bring the child to work. 
       118. None of these actions were applied to any other team member having 
non-disabled children. 
       119. Khan intentionally inflicted emotional distress. Khan was aware about 
         Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 15 of 23



the child disability. Khan was aware about consequences of his actions (lack of 
medical treatment). 
       120. As a direct, legal and proximate result of the discrimination, Plaintiff 
has sustained, and will continue to sustain, economic damages to be proven at trial. 
As a result of Defendants’ actions, Plaintiff has suffered emotional distress, 
resulting in damages in an amount to be proven at trial. Plaintiff’s child disability 
was aggravated. Additional medical expenses were incurred. 
                       SIXTH​ CLAIM FOR RELIEF 
                          Retaliation in Violation of
              Americans with Disabilities Act 42 U.S.C. § 12203(a)

       121. Plaintiff incorporates by reference as if fully set forth herein the 
allegations contained in paragraphs 58 through 75, above. 
       122. Americans with Disabilities Act , 42 U.S.C. § 12203(a) provides no 
person shall discriminate against any individual because such individual has 
opposed any act or practice made unlawful by this chapter or because such 
individual made a charge, testified, assisted, or participated in any manner in an 
investigation, proceeding, or hearing under this chapter. 
       123. Churyumov made formal complaint to Amazon’ agents and 
employees (HR Mwango) opposing Khans’ unlawful, discriminatory employment 
practices based on association of Churyumov with his disabled child. 
       124. As a result of Churyumov’s complaint, Khan took materially adverse 
actions against Plaintiff, including, but not limited to, issuing disciplinary 
warnings, such as coaching pla​n, pivot program and threats of termination.
       125. Mwango’ and Berg’s duties as HR specialists were to prevent
discrimination and retaliation. However, Mwango and Berg abused their discretion.
They did not prevent Khan from discrimination. They helped Khan to retaliate.
Bezos did not react.
       126. As a direct, legal and proximate result of Defendants’ retaliation, 
Plaintiff has sustained, and will continue to sustain, economic and emotional 
injuries, resulting in damages in an amount to be proven at trial. 
                      SEVENTH​ CLAIM FOR RELIEF 
                           Retaliation in Violation of
               Family and Medical Leave Act 29 U.S. Code § 2615

       127. Plaintiff incorporates by reference as if fully set forth herein the 
allegations contained in paragraphs 51, 58 through 75, above. 
       128. 29 U.S. Code § 2615 provides it shall be unlawful for any employer to 
         Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 16 of 23



interfere with, restrain, or deny the exercise of or the attempt to exercise, any right 
provided under this subchapter. It shall be unlawful for any employer to discharge 
or in any other manner discriminate against any individual for opposing any 
practice made unlawful by this subchapter. It shall be unlawful for any person to 
discharge or in any other manner discriminate against any individual because such 
individual has filed any charge, or has instituted or caused to be instituted any 
proceeding, under or related to this subchapter; has given, or is about to give, any 
information in connection with any inquiry or proceeding relating to any right 
provided under this subchapter; has testified, or is about to testify, in any inquiry or 
proceeding relating to any right provided under this subchapter. 
       129. Churyumov took leave to take care for seriously sick family member 
(paragraph 45). Since condition of the child was serious, this leave is qualified for 
FMLA. 29 U.S. Code § 2612(a)(1)(C). 
       130. Khan was aware about the leave. Amazon online leave system 
automatically notified Khan about the leave and the reason for that. 
       131. Khan disciplined Churyumov for that leave. 
       132. Churyumov made formal complaint to Amazon’ agents and 
employees (HR Mwango) opposing Khans’ unlawful employment practices, 
opposing punishment for this sick leave. 
       133. As a result of Churyumov’s complaints, Amazon’s employee (Khan) 
took materially adverse actions against Churyumov, including, but not limited to, 
issuing disciplinary warnings, such as coaching pla​n, pivot program and threats of
termination.
       134. Mwango’ and Berg’s duties as HR specialists were to prevent
discrimination and retaliation. However, Mwango and Berg abused their discretion.
They did not prevent Khan from discrimination. They helped Khan to retaliate.
Bezos did not react.
       135. As a direct, legal and proximate result of Khan’s retaliation, 
Churyumov has sustained, and will continue to sustain, economic and emotional 
injuries, resulting in damages in an amount to be proven at trial. 
                        EIGHTH ​ CLAIM FOR RELIEF
               National Origin-Based Discrimination in Violation of
                               RCW 49.60.180(3)

       136. Plaintiff incorporates by reference as if fully set forth herein the 
allegations contained in paragraphs 1 through 75, above.  
       137. This Khan’s action was in line with discrimination actions described 
in paragraphs 76-91 above. 
       138. RCW 49.60.030(1)(a) establishes the right to be free from 
         Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 17 of 23



discrimination because of race, color, national origin is recognized as and declared 
to be a civil right. This right shall include, but not be limited to the right to obtain 
and hold employment without discrimination. 
       139. RCW 49.60.180(3) makes an unfair practice for any employer to 
discriminate against any person in compensation or in other terms or conditions of 
employment because of race, color, national origin. 
       140. Khan discriminated against Churyumov in terms of compensation, 
terms, conditions and privileges of employment. In particular, Khan deprived 
Churyumov such work benefits as taking rest on weekends, making feedback about 
supervisor, working immigration visa, internal transfer, work from home, flexible 
day schedule, leave when dependant is sick, compensation growth and other 
benefits. Nobody else in the team was deprived from any of these benefits. 
       141. Khan attempted to terminate Churyumov. Nobody else in the team 
was terminated or moved to be terminated. 
       142. Churyumov was the only non-Asian engineer in the team. All the 
remaining team members including Khan were Asian. EEOC Instruction booklet 
(O.M.B. No. 3046-0007) provides definitions of the EEO-1 race and ethnicity 
categories as follows: … Asian (Not Hispanic or Latino) - A person having origins 
in any of the original peoples of the Far East, Southeast Asia, or the Indian 
Subcontinent, including, for example, Cambodia, China, India, Japan, Korea, 
Malaysia, Pakistan, the Philippine Islands, Thailand, and Vietnam. 
       143. Most of Khan’s concerns regarding Churyumov’s performance were 
raised after Churyumov’s complaint to HR. Churyumov got multiple appreciation 
references from other senior engineers, including yearly “Forte” performance 
review. 
       144. Exhaustive direct and circumstantial evidence includes documents 
(emails etc). 
       145. Less discriminatory alternatives existed to achieve Khan’s business 
purposes. 
       146. Khan intentionally inflicted emotional distress. Khan was aware about 
Churyumov’s inhuman working schedule resulted from his actions. Khan 
intentionally separated Churyumov’s family by committing fraud. Khan was aware 
about the child disability. Khan was aware about consequences of his actions (lack 
of medical treatment). 
       147. As a direct, legal and proximate result of the discrimination, 
Churyumov has sustained, and will continue to sustain, economic and emotional 
injuries, resulting in damages in an amount to be proven at trial. 
       148. Khan’s unlawful actions were intentional, willful, malicious, and/or 
done with reckless disregard to Churyumov’s right to be free from discrimination. 
         Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 18 of 23




                         NINTH ​CLAIM FOR RELIEF 
                           Retaliation in Violation of
                              RCW 49.60.210(1)

       149. Plaintiff incorporates by reference as if fully set forth herein the 
allegations contained in paragraphs 58 through 75, above. 
       150. RCW 49.60.210(1) provides it is an unfair practice for any employer 
or other person to discharge, expel, or otherwise discriminate against any person 
because he or she has opposed any practices forbidden by this chapter, or because 
he or she has filed a charge, testified, or assisted in any proceeding under this 
chapter. 
       151. Plaintiff made formal complaint to Amazon’ agents and employees 
(HR Mwango) opposing Khans’ unlawful, discriminatory employment practices. 
       152. As a result of Plaintiff’s complaints, Defendants’ agent and employee 
(Khan) took materially adverse actions against Plaintiff, including, but not limited 
to, issuing disciplinary warnings, such as coaching pla​n, pivot program and threats
of termination.
       153. Mwango’ and Berg’s duties as HR specialists were to prevent
discrimination and retaliation. However, Mwango and Berg abused their discretion.
They did not prevent Khan from discrimination. They helped Khan to retaliate.
Bezos did not react.
       154. As a direct, legal and proximate result of Khan’s retaliation, Plaintiff 
has sustained, and will continue to sustain, economic and emotional injuries, 
resulting in damages in an amount to be proven at trial. 
                       TENTH ​CLAIM FOR RELIEF
                Inhuman conditions of employment in Violation of
                                RCW 49.12.020

       155. Plaintiff incorporates by reference as if fully set forth herein the 
allegations contained in paragraphs 39 and 49 above. 
       156. RCW 49.12.020 makes it unlawful for an employer to employ any 
person in any industry or occupation within the state of Washington under 
conditions of labor detrimental to their health. 
       157. Khan established inhuman work schedule for Churyumov. 
Churyumov needed to work 7 days a week and for many days 18 hours a day. He 
was not able to work from home when he was sick. He was not able to always 
attend doctor for himself and for his child. 
       158. Less discriminatory alternatives existed to achieve Khan’s stated 
         Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 19 of 23



business purposes.  
        159. Khan intentionally inflicted emotional distress. Khan was aware about 
Churyumov’s inhuman working schedule resulted from his actions. 
        160. Churyumov became disabled. As a direct, legal and proximate result 
of the discrimination, Churyumov sustained, and will continue to sustain, 
economic damages to be proven at trial. As a result of Defendants’ actions, 
Plaintiffs have suffered emotional distress, resulting in damages in an amount to be 
proven at trial. Plaintiff further seeks compensatory and punitive damages and all 
other injunctive, declaratory, and monetary relief available for discrimination at 
trial. 
        161. Defendants’ unlawful actions were intentional, willful, malicious, 
and/or done with reckless disregard to Plaintiffs’ right to be free from unlawful 
conditions of employment. 
                      ELEVENTH ​CLAIM FOR RELIEF 
                          Retaliation in Violation of
                               RCW 49.12.130

        162. Plaintiff incorporates by reference as if fully set forth herein the 
allegations contained in paragraphs 58 through 75, above. 
        163. RCW 49.12.130 provides any employer who discharges, or in any 
other manner discriminates against any employee because such employee has 
testified or is about to testify, or because such employer believes that said 
employee may testify in any investigation or proceedings relative to the 
enforcement of RCW 49.12.010 through 49.12.180, shall be deemed guilty of a 
misdemeanor and upon conviction thereof, shall be punished by a fine of from 
twenty-five dollars to one hundred dollars for each such misdemeanor. 
        164. Plaintiff made formal complaint to Amazon’ agents and employees 
(HR Mwango) opposing unlawful inhuman employment conditions (RCW 
49.12.020). 
        165. As a result of Plaintiff’s complaints, Khan took materially adverse 
actions against Plaintiff, including, but not limited to, issuing disciplinary 
warnings, such as coaching plan, pivot program and threats of termination. 
        166. Mwango’ and Berg’s duties as HR specialists were t​o prevent
discrimination and retaliation. However, Mwango and Berg abused their discretion.
They did not prevent Khan from discrimination. They helped Khan to retaliate.
Bezos did not react.
        167. As a direct, legal and proximate result of Defendants’ retaliation, 
Plaintiff has sustained, and will continue to sustain, economic and emotional 
injuries, resulting in damages in an amount to be proven at trial. 
         Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 20 of 23




                      TWELVE​ CLAIM FOR RELIEF 
                     Retaliation for sick leave in Violation of
                                  RCW 49.12.287

        168. Plaintiff incorporates by reference as if fully set forth herein the 
allegations contained in paragraphs 51, 58 through 75, above. 
        169. RCW 49.12.270(1) provides if, under the terms of a collective 
bargaining agreement or employer policy applicable to an employee, the employee 
is entitled to sick leave or other paid time off, then an employer shall allow an 
employee to use any or all of the employee's choice of sick leave or other paid time 
off to care for a child of the employee with a health condition that requires 
treatment or supervision. 
        170. RCW 49.12.287 provides: an employer shall not discharge, threaten to 
discharge, demote, suspend, discipline, or otherwise discriminate against an 
employee because the employee has exercised, or attempted to exercise, any right 
provided under RCW 49.12.270 through 49.12.295; or has filed a complaint, 
testified, or assisted in any proceeding under RCW 49.12.270 through 49.12.295. 
        171. Churyumov took leave to take care for seriously sick family member 
(paragraph 45) under RCW 49.12.270. 
        172. Khan disciplined Churyumov for that leave. 
        173. Churyumov made formal complaint to Amazon’ agents and 
employees (HR Mwango) opposing Khans’ unlawful employment practices, 
opposing punishment for this sick leave. 
        174. As a result of Churyumov’s complaints, Amazon’s employee (Khan) 
took materially adverse actions against Churyumov, including, but not limited to, 
issuing disciplinary warnings, such as coaching pla​n, pivot program and threats of
termination.
        175. M​wango’ and Berg’s duties as HR specialists were to prevent 
discrimination and retaliation. However, Mwango and Berg abused their discretion. 
They did not prevent Khan from discrimination. They helped Khan to retaliate. 
Bezos did not react. 
        176. As a direct, legal and proximate result of Defendants’ retaliation, 
Churyumov has sustained, and will continue to sustain, economic and emotional 
injuries, resulting in damages in an amount to be proven at trial. Churyumov 
became disabled, his income significantly decreased. 
                    THIRTEENTH CLAIM FOR RELIEF
                        Violations of Implied Contract
         Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 21 of 23




       177. Plaintiff incorporates by reference as if fully set forth herein 
allegations contained in paragraphs 1 through 75, above. 
       178. According to his job offer, Churyumov is employed by Amazon on 
the basis of “at will” employment. 
       179. However, “at will” employment does not excuse unlawful actions of 
the employer. In Burnside v. Simpson Paper Company (123 Wn.2d 93 (1994) 864 
P.2d 937), the Washington State Supreme Court held that the company created an 
implied contract, even though that may not have been management's intent. 
       180. Khan asked Churyumov’s wife to move to NY and to find job there. 
Khan promised to Churyumov internal transfer as soon as his wife finds a job in 
NY. Khan violated his promise. This breach of promise resulted in separation of 
Churyumov’s family, significant economical and emotional damages. 
       181. In June of 2018 Churyumov reminded to Khan that Amazon policy 
gives a right to every engineer for internal transfer. Khan said, Churyumov is free 
for internal transfer. Few managers from other departments were ready to proceed 
with his transfer process. However, they said that in fact Khan blocked the transfer 
process. 
       182. Amazon established policies against workplace harassment, 
discrimination and retaliation. Also Amazon established policies about benefits for 
employees (work from home, paid leave to take care for sick family member etc). 
Amazon made every engineer and supervisor aware about this policies. Both Khan 
and Churyumov knew about these policies. Khan abused his discretion and 
violated all of these policies. 
       183. Mwango and Berg violated Amazon policies against retaliation. As 
HRs, their role is to prevent discrimination and retaliation. Instead, they supported 
unlawful actions. 
       184. Khan ensured Churyumov: “I have no serious concerns about your 
performance, you will not be placed on pivot”. After complaint to HR, Khan 
placed Churyumov on pivot termination procedure. 
       185. Khan ensured Churyumov that immediately after completion of less 
interesting task he will assign to Churyumov more interesting task. However, after 
the task completion, Khan assigned to Churyumov another task of the same type 
(“feature migration”). 
       186. In his investigation, Mwango ensured Churyumov that he will not be 
retaliated. Immediately after investigation, Mwango and Khan started retaliation. 
       187. Bezos in his email to all the engineers established “zero tolerance to 
such lack of empathy” in response to accusations in discrimination based on 
disability and association with disabled. Churyumov complained to Bezos about 
         Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 22 of 23



such discrimination and retaliation. Bezos did not react. 
       188. As a direct, legal and proximate result of Defendants’ actions, 
Churyumov has sustained, and will continue to sustain, economic and emotional 
injuries, resulting in damages in an amount to be proven at trial. Churyumov 
became disabled, his income significantly decreased. 
                 DECLARATORY RELIEF ALLEGATIONS
      189. A present and actual controversy exists between Plaintiff and 
Defendants concerning their rights and respective duties. Plaintiff contends that 
Defendants violated his rights under Title VII of the Civil Rights Act of 1964; 
Americans with Disabilities Act of 1990; Family and Medical Leave Act of 1993; 
49.60 RCW Discrimination; 49.12 RCW Industrial Welfare. Plaintiff is informed 
and believes and thereon alleges that the Defendants deny these allegations. 
Declaratory relief is therefore necessary and appropriate. 
      190. Plaintiff seeks a judicial declaration of the rights and duties of the 
respective parties.  
                    INJUNCTIVE RELIEF ALLEGATIONS

       191. No plain, adequate, or complete remedy at law is available to Plaintiff 
to redress the wrongs addressed herein.  
       192. If this Court does not grant the injunctive relief sought herein, 
Plaintiff will be irreparably harmed.  
                       PRAYER FOR RELIEF
                WHEREFORE, Plaintiff prays for relief as follows: 
      193. For an order enjoining Defendants from engaging in the unlawful acts 
complained of herein; cancelling “pivot program”; allowing Churyumov to transfer 
to another department as per Amazon policy; 
      194. For a declaration that Defendants actions are unlawful; 
      195. For ordering Amazon to create policies against discrimination based 
on association with disabled; against punishment of employees for taking leave to 
take care for children; against unlawful hiding information on the “pivot appeal” 
procedure; against participation of HR employees in retaliation. Plaintiff prays also 
to order Amazon to inform all employees in US offices about these policies and 
provide compulsory training to management of all levels. 
      196. For reinstatement (cancelling “pivot” program); 
      197. For lost wages and all other compensation denied or lost to Plaintiff 
by reason of Defendants’ unlawful actions, in an amount to be proven at trial; 
         Case 2:19-cv-00136 Document 1-2 Filed 01/30/19 Page 23 of 23



       198. For medical expenses of Plaintiff and his family; 
       199. For compensatory damages for Plaintiff’s emotional pain and 
suffering, in an amount to be proven at trial; 
       200. For liquidated damages; 
       201. For punitive damages in an amount to be determined at trial; 
       202. For interest on lost wages, compensation, and damages, including pre- 
and post-judgment interest and an upward adjustment for inflation; 
       203. For costs of suit (RCW 49.60.030(2)); 
       204. For such other and further relief as this Court deems just and proper.
                         DEMAND FOR JURY TRIAL
      205. Plaintiff​ demands a jury trial on all causes of action and claims to
which they have a right to a jury trial.

Dated: Dec 27, 2018                           Respectfully submitted,
                                              By: Oleg Churyumov
